Citation Nr: 1008973	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include secondary to service-connected residuals 
of a sacroiliac injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).  

The Veteran had active military service from July 1943 to 
December 1945.  He was medically discharged from service as a 
result of injury to his low back.  

This matter arises to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In November 2006, the Board denied service connection for the 
cervical spine.  In February 2008, however, the US Court of 
Appeals for Veterans Claims granted a joint motion calling 
for vacatur and remand of the Board's November 2006 decision.  
In turn, the Board remanded the case for development in April 
2008.  Following development, the Board noted additional 
errors and again remanded the case in August 2009.  

Unfortunately, additional errors in development now require 
another Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

An April 2008 Board Remand requested an examination by an 
orthopedist, who was asked to determine the etiology of any 
current cervical spine-related disorder.  A VA physician 
accomplished that examination on December 2, 2009.  Pages 1 
and 3 of that examination report have been associated with 
the claims folder, while page 2 is missing.  

In January 2010, the Veteran waived his right to initial AMC 
or RO consideration of the examination report.  Thus, it is 
especially important that the Board insure that the evidence 
is complete.  In February 2010, the Board made an effort to 
obtain the complete report from the Detroit VA Medical 
Center, but to no avail.   Thus a remand is necessary to 
obtain the complete report.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO must contact the 
Detroit VA Medical Center and obtain the 
complete December 2009 VA compensation 
examination report.  Thereafter, the 
complete report must be associated with 
the claims file.  

2.  Following completion of the 
foregoing, the AMC or RO should review 
the claims file and ensure that the above 
mentioned development has been completed.  
If development is incomplete or deficient 
in any manner, appropriate corrective 
action is to be implemented.  After 
ensuring that all requested development 
has been completed to the extent 
possible, the AMC or RO should review the 
issue of service-connection for a 
cervical spine disorder.  

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


